[nvl10kimage.jpg]



EXHIBIT 10.46




DRAFT



Personal & Confidential


September 19, 2009


Mr. Leslie J. Parrette, Jr.


Dear Les:


I am pleased to offer you an assignment in the Novelis corporate headquarters,
as Senior Vice President, General Counsel and Compliance Officer based in
Atlanta, Georgia reporting to Mr. Phil Martens, President and COO. The initial
terms and conditions applicable to your appointment to this position are as
follows:


1.
Starting Date

The effective date of this position will be September 28, 2009.


2.
Salary

The position of General Counsel, Corporate Secretary and Compliance Officer will
have an initial base salary of $382,000 annually. Currently Novelis has two pay
periods per month. Your next salary review will be in July 2010.


3.
Annual Incentive Plan

In addition to base salary, this position also includes participation in
Novelis’ annual incentive plan. The target payout for your position will be 55%
of your base salary annually or $210,100. You will be eligible for six months of
participation for the Fiscal Year 2010 bonus plan which covers the period April
1, 2009 through March 31, 2010. The performance measures for this plan include
normalized operating EBITDA, operating free cash flow, EHS [environment, health
and safety] and individual performance objectives. Depending on the level of the
results, the actual bonus for FYE 2010, pro-rated for service, could be as high
as tow –times target or as low as zero.


4.
Long Term Incentive Plan (LTIP)

You will be eligible to participate in the Novelis LTIP. Assuming you start
during the month of September, you would receive an LTIP grant, in the form of
SARs valued in the growth in the price of Hindalco shares, upon joining with a
target value of $270,000. If you start on or after October 1, 2009, your LTIP
Grant will be $225,000, as per the provisions of the plan. We will share more
information with you upon commencement of your employment.


5.
Benefits

Novelis provides a wide range of benefits which include:
•
Savings and Retirement – You will be immediately eligible to participate in
Novelis Savings and Retirement Plan. Under the savings portion of the plan, you
will have pre-tax and after-tax savings options with Company match of 100% on
your first 3% of contributions and 50% on your next 3% of contributions. You
will immediately be vested 100% in the Company match. Under the retirement
portion of the plan you will receive a Company contribution in the amount of 5%
of your base salary and annual bonus received up to the target bonus amount. You
will be fully vested in the retirement portion on your third anniversary, there
is no partial vesting.

•
Life insurance.

•
Medical and prescription drug plan.

•
Dental coverage.

•
Short and long-term disability


Novelis Inc.
3560 Lenox Road, Suite 2000
Atlanta, Georgia 30326
Telephone
Fax
                                          +1 404 760 4000 +1 404 760 0137


Website
Email
www.novelis.com
info@novelis.com






--------------------------------------------------------------------------------






6.
Vacation Entitlement

You will be entitled to ten (10) days of vacation for the calendar year 2009,
Thereafter, your vacation entitlement will be governed by Novelis’ vacation
policy but will be no less than twenty (20) days annually. You will also be
entitled to the paid holidays in Novelis’ 2009 published holiday schedule for
the Atlanta office.


7.
Relocation

You will receive a net relocation allowance of $10,000. This allowance will be
paid upon joining.


8.
Flex Perks

You will receive an annual stipend of $11,500, minus required deductions, paid
to you over 12 months. This amount is intended for your personal use of club
memberships, professional financial services or as you may choose. The company
does not otherwise pay club dues and/or financial services.


9.
Company Vehicle

You will be eligible to participate in the company leased vehicle program. The
company will pay the lease cost for a vehicle of your choosing to a maximum
$37,000 capitalized cost. (You may select a higher priced vehicle but the excess
will be paid by you through on-going payroll deductions) Fuel, maintenance and
insurance expenses are paid by the company. In accordance with IRS regulations,
use of a company provided vehicle for personal use is a taxable benefit to you.


10.
Change in Control and Severance

You are being provided with a Change In Control Agreement and a Severance
Compensation Agreement, both of which are attached.


This offer is conditional upon all of the following:


a)
Your passing a pre-placement drug screen test to ensure your suitability for the
required tasks. The form for the drug screen test is enclosed. You will need to
call the Customer Service number on the form to find the nearest location and
you will need to have the test within 72 hours of accepting the offer.



b)
Completion of a background check. Please return the background check
authorization form and the Employment Application [enclosed] to me and we can
complete this part of the process.



c)
In order for the Company to comply with the Immigration Reform and Control Act
of 1986, you must provide documentation of your identity and legal eligibility
for employment by Novelis in the United States. You must bring this
documentation with you on the first day of employment. Additional information
has been enclosed.



d)
This offer/future employment is further contingent upon your maintaining your
Employment Authorization in the United States with the Immigration and
Naturalization Service. You will be required to annually show proof of renewal
of the Employment Authorization.



All the information in this letter, including eligibility for participation in
compensation and benefit plans, is subject to the terms of the applicable plan
documents and policies, which are subject to change during the normal course of
Novelis business. As indicated on the application form you completed, your
employment at Novelis is “at-will” and either you or Novelis may decide to
terminate the employment relationship at any time and for any reason, except as
provided by law. The terms of this letter, therefore, do not and are not
intended to create either an express or implied contract of employment with
Novelis for any particular duration.


In carrying out the Company’s business, employees often learn confidential or
proprietary information about the Company, its customers, suppliers, or joint
venture parties. Employees must maintain the confidentiality of all information
so entrusted to them, except when disclosure is authorized or legally mandated.
Confidential or proprietary information of the Company, and of other companies,
includes any non-public information that

 

--------------------------------------------------------------------------------




would be harmful to the relevant company or useful or helpful to competitors if
disclosed. You will find more information about this in the Guidelines of
Ethical Behavior which have been enclosed. By signing below, you acknowledge you
have received a copy of the Guidelines for Ethical Behavior.


If you agree with the above, please sign and return a copy of this letter to me.


On behalf of Novelis, I very much look forward to your return to the Atlanta
team.


Sincerely,




Robert Virtue
VP Human Resources




Accepted:    /s/ Leslie J. Parrette, Jr.             9/21/2009
            Leslie J. Parrette, Jr.             Date



 